Motion Granted; Order of August 2, 2012 Withdrawn; and Order filed August 21,
2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00271-CR
                                    ____________

                            ROGER MILLICAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No 9
                               Harris County, Texas
                          Trial Court Cause No. 1786137


                                        ORDER

       Appellant is represented retained counsel, Gregg Clements. The reporter’s record
was filed on May 25, 2012. On June 25, 2012, time to file appellant’s brief expired
without a brief and no motion for extension of time was filed. See Tex. R. App. P.
38.6(a). Counsel and the trial court were notified on June 27, 2012, that no brief had been
received. Appellant did not respond. Accordingly, on August 2, 2012, pursuant to Tex.
R. App. P. 38.8(b), this court abated the appeal and ordered the trial to conduct a hearing
to determine why appellant’s brief had not been filed.
      On August 17, 2012, appellant filed a motion for extension of time to file his brief.
The motion is GRANTED. Appellant’s brief is due on or before September 21, 2012.
No further extensions will be granted absent exceptional circumstances.

      We WITHDRAW our August 2, 2012, abatement order directing a hearing to be
held. The appeal is REINSTATED.



                                     PER CURIAM




                                            2